FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JAMES GARCIA DIMAYA,                     No. 11-71307
                         Petitioner,
                                          Agency No.
                v.                       A043-888-256

LORETTA E. LYNCH, Attorney
General,                                   OPINION
                      Respondent.


       On Petition for Review of an Order of the
           Board of Immigration Appeals

               Argued and Submitted
       September 1, 2015—Pasadena, California

                Filed October 19, 2015

  Before: Stephen Reinhardt, Kim McLane Wardlaw,
      and Consuelo M. Callahan, Circuit Judges.

             Opinion by Judge Reinhardt;
              Dissent by Judge Callahan
2                       DIMAYA V. LYNCH

                           SUMMARY*


                           Immigration

    The panel granted James Garcia Dimaya’s petition for
review of the Board of Immigration Appeals’ decision
holding that his conviction for burglary under California
Penal Code § 459 is a categorical “crime of violence” as
defined by 8 U.S.C. § 1101(a)(43)(F).

    Reaffirming that a noncitizen may bring a void for
vagueness challenge to the definition of a crime of violence
in the Immigration and Nationality Act, the panel held that
the language in 18 U.S.C. § 16(b), which is incorporated into
§ 1101(a)(43)(F)’s definition of a crime of violence, is
unconstitutionally vague. The panel held that § 16(b)’s
language suffers from the same indeterminacy the Supreme
Court found in the Armed Career Criminal Act’s “residual
clause” definition of a violent felony in Johnson v. United
States, 135 S. Ct. 2551 (2015).

    Dissenting, Judge Callahan would find that 18 U.S.C.
§ 16(b) is not unconstitutionally vague pursuant to Johnson.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     DIMAYA V. LYNCH                        3

                        COUNSEL

Andrew M. Knapp (argued), Southwestern Law School, Los
Angeles, California, for Petitioner.

Nancy Canter (argued) and Jennifer Khouri, Trial Attorneys;
Stuart F. Delery, Assistant Attorney General; Jennifer P.
Levings, Senior Litigation Counsel, United States Department
of Justice, Civil Division, Washington, D.C., for Respondent.

Sejal Zota (argued), National Immigration Project of the
National Lawyers Guild, Boston, Massachusetts, for Amici
Curiae Immigrant Legal Resource Center, Immigrant Defense
Project, and National Immigration Project of the National
Lawyers Guild.


                         OPINION

REINHARDT, Circuit Judge:

    Petitioner James Garcia Dimaya seeks review of the
Board of Immigration Appeals’ (BIA) determination that a
conviction for burglary under California Penal Code Section
459 is categorically a “crime of violence” as defined by
8 U.S.C. § 1101(a)(43)(F), a determination which rendered
petitioner removable for having been convicted of an
aggravated felony. During the pendency of petitioner’s
appeal, the United States Supreme Court decided Johnson v.
United States, 135 S. Ct. 2551 (2015), which held that the
Armed Career Criminal Act’s (“ACCA”) so-called “residual
clause” definition of a “violent felony” is unconstitutionally
vague. In this case, we consider whether language similar to
ACCA’s residual clause that is incorporated into
4                         DIMAYA V. LYNCH

§ 1101(a)(43)(F)’s definition of a crime of violence is also
void for vagueness. We hold that it suffers from the same
indeterminacy as ACCA’s residual clause and, accordingly,
grant the petition for review.

                                      I

     Petitioner, a native and citizen of the Philippines, was
admitted to the United States in 1992 as a lawful permanent
resident. In both 2007 and 2009, petitioner was convicted of
first-degree residential burglary under California Penal Code
section 459 and sentenced each time to two years in prison.
If a non-citizen is convicted of an aggravated felony, he is
subject to removal. 8 U.S.C. § 1227(a)(2)(A)(iii). Citing
petitioner’s two first-degree burglary convictions, the
Department of Homeland Security (“DHS”) charged that
petitioner was removable because he had been convicted of
a “crime of violence . . . for which the term of imprisonment
[was] at least one year”—an aggravated felony under
8 U.S.C. § 1101(a)(43)(F).1 That statute defines a “crime of
violence” by reference to 18 U.S.C. § 16, which provides the
following definition:



    1
   DHS also charged that petitioner was removable for having committed
two crimes of moral turpitude, see 8 U.S.C. § 1227(a)(2)(A)(ii), and for
having committed a “theft offense . . . or burglary offense for which the
term of imprisonment [was] at least one year”—an aggravated felony
under 8 U.S.C. § 1101(a)(43)(G). Although the Immigration Judge (IJ)
agreed with DHS that petitioner was removable on either of these two
grounds, the Board of Immigration Appeals (BIA) dismissed petitioner’s
appeal on the sole ground that he was removable for having committed a
crime of violence under 8 U.S.C. § 1101(a)(43)(F). Therefore, whether
the relevant definition of a “crime of violence” is constitutional is the only
issue we reach.
                         DIMAYA V. LYNCH                                5

         (a) an offense that has as an element the use,
         attempted use, or threatened use of physical
         force against the person or property of
         another, or

         (b) any other offense that is a felony and that,
         by its nature, involves a substantial risk that
         physical force against the person or property
         of another may be used in the course of
         committing the offense.

    The Immigration Judge (IJ) agreed with DHS that first-
degree burglary in California is a crime of violence. Citing
§ 16(b) and United States v. Becker, 919 F.2d 568, 573 (9th
Cir. 1990), the IJ explained that “unlawful entry into a
residence is by its very nature an offense where is apt to be
violence [sic], whether in the efforts of the felon to escape or
in the efforts of the occupant to resist the felon.” Because the
charging documents for each conviction alleged an unlawful
entry, and because the term of imprisonment for each
conviction was greater than one year, the IJ determined that
these convictions were crimes of violence. On the basis of
this conclusion, the IJ held that petitioner was removable and
ineligible for any relief. The BIA dismissed petitioner’s
appeal on the same ground. Citing § 16(b) and Becker, the
BIA concluded that “[e]ntering a dwelling with intent to
commit a felony is an offense that by its nature carries a
substantial risk of the use of force,” and therefore affirmed
the IJ’s holding that petitioner was convicted of a crime of
violence.2


  2
    Notwithstanding the fact that the BIA appeared to consider only the
petitioner’s 2007 conviction, the government argues in this case that both
of petitioner’s first-degree burglary convictions are crimes of violence
6                         DIMAYA V. LYNCH

    Petitioner filed a timely petition with this Court for
review of the BIA’s decision. After the parties argued this
case, the United States Supreme Court decided Johnson and,
because the definition of a crime of violence that the BIA
relied on in this case is similar to the unconstitutional
language in ACCA’s residual clause,3 we ordered
supplemental briefing and held a supplemental oral argument
regarding whether § 16(b), as incorporated into the INA, is
also unconstitutionally vague. We have jurisdiction under
8 U.S.C. § 1252(a)(2)(D) to review questions of law,
including whether language in the immigration statutes is
void for vagueness. See Alphonsus v. Holder, 705 F.3d 1031,
1036–37 (9th Cir. 2013). That question, as a pure question of
law, receives de novo review from this Court. Aguilar-Ramos
v. Holder, 594 F.3d 701, 704 (9th Cir. 2010).

                                     II

    The Fifth Amendment’s Due Process Clause “requires
that a penal statute define the criminal offense with sufficient
definiteness that ordinary people can understand what
conduct is prohibited and in a manner that does not encourage
arbitrary and discriminatory enforcement.” Alphonsus,
705 F.3d at 1042 (quoting Kolender v. Lawson, 461 U.S. 352,


under 18 U.S.C. § 16(b). This discrepancy is immaterial, as the same
analysis applies to both convictions.
    3
    The subsection of ACCA that includes the residual clause defines a
“violent felony” as “any crime punishable by imprisonment for a term
exceeding one year . . . that . . . is burglary, arson, or extortion, involves
use of explosives, or otherwise involves conduct that presents a serious
potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii)
(emphasis added). As the Court noted in Johnson, the italicized words of
this definition are known as the residual clause. 135 S. Ct. at 2555–56.
                     DIMAYA V. LYNCH                          7

357 (1983)). Although most often invoked in the context of
criminal statutes, the prohibition on vagueness also applies to
civil statutes, including those concerning the criteria for
deportation. Jordan v. De George, 341 U.S. 223, 231 (1951)
(“Despite the fact that this is not a criminal statute, we shall
nevertheless examine the application of the vagueness
doctrine to this case. We do this in view of the grave nature
of deportation.”); see also A.B. Small Co. v. Am. Sugar Ref.
Co., 267 U.S. 233, 239 (1925) (“The defendant attempts to
distinguish [prior vagueness] cases because they were
criminal prosecutions. But that is not an adequate distinction.
The ground or principle of the decisions was not such as to be
applicable only to criminal prosecutions.”).

     Previously, we have recognized the vagueness doctrine’s
applicability in the context of withholding of removal
“because of the harsh consequences attached to . . . denial of
withholding of removal.” Alphonsus, 705 F.3d at 1042
(citing Jordan, 341 U.S. at 230–31). In this case, Petitioner
challenges a statute as unconstitutionally vague in the context
of denial of cancellation of removal.

    For due process purposes, this context is highly analogous
to denial of withholding of removal because both pose the
harsh consequence of almost certain deportation. Under
withholding of removal, a non-citizen who is otherwise
removable cannot be deported to his home country if he
establishes that his “life or freedom would be threatened in
that country because of [his] race, religion, nationality,
membership in a particular social group, or political opinion.”
8 U.S.C. § 1231(b)(3)(A). Under cancellation of removal,
immigration authorities may cancel the removal of a lawful
permanent resident who satisfies certain criteria based on
length of residency, good behavior, and exceptional hardship.
8                    DIMAYA V. LYNCH

Id. § 1229b(b)(1). Non-citizens who commit certain criminal
offenses are ineligible for these forms of relief. See id.
§§ 1231(b)(3)(B)(ii), 1229b(b)(1)(C). As with denial of
withholding of removal, then, denial of cancellation of
removal renders an alien ineligible for relief, making
deportation “a virtual certainty.” United States v. Bonilla,
637 F.3d 980, 984 (9th Cir. 2011).

    The government argues that our circuit’s reliance on
Jordan “is misguided as Jordan did not authorize vagueness
challenges to deportation statutes.” We find this suggestion
baffling. Jordan considered whether the term “crime
involving moral turpitude” in section 19(a) of the
Immigration Act of 1917, a type of offense that allowed for
a non-citizen to “be taken into custody and deported,” was
void for vagueness. 341 U.S. at 225–31 (emphasis added).
In considering this challenge, the Court explicitly rejected the
argument that the vagueness doctrine did not apply. Id. at
231. The government also argues that subsequent Supreme
Court decisions rejected due process challenges to various
immigration statutes. See Marcello v. Bonds, 349 U.S. 302,
314 (1955); Galvan v. Press, 347 U.S. 522, 530–31 (1954);
Harisiades v. Shaughnessy, 342 U.S. 580, 588–91 (1952).
None of these cases, however, suggests that the Due Process
Clause does not apply to deportation proceedings. Nor could
they, for it “is well established that the Fifth Amendment
entitles aliens to due process of law in deportation
proceedings.” Demore v. Kim, 538 U.S. 510, 523 (2003)
(internal quotation marks omitted).

    As the Supreme Court recognized in Jordan, a necessary
component of a non-citizen’s right to due process of law is
the prohibition on vague deportation statutes. Recently, the
Supreme Court noted the need for “efficiency, fairness, and
                        DIMAYA V. LYNCH                               9

predictability in the administration of immigration law.”
Mellouli v. Lynch, 135 S. Ct. 1980, 1987 (2015). Vague
immigration statutes significantly undermine these interests
by impairing non-citizens’ ability to “anticipate the
immigration consequences of guilty pleas in criminal court.”
Id. (internal quotation marks omitted); see also Padilla v.
Kentucky, 559 U.S. 356, 364 (2010) (“[A]ccurate legal advice
for noncitizens accused of crimes has never been more
important” because “deportation is an integral part—indeed,
sometimes the most important part—of the penalty that may
be imposed on noncitizen defendants who plead guilty to
specified crimes.” (footnote omitted)). For these reasons, we
reaffirm that petitioner may bring a void for vagueness
challenge to the definition of a “crime of violence” in the
INA.4

                                  III

    To understand Johnson’s effect on this case, it is helpful
to view §16(b), as incorporated into the INA, alongside the
residual clause at issue in Johnson. The INA provides for the
removal of non-citizens who have been “convicted of an
aggravated felony.” 8 U.S.C. § 1227(a)(2)(A)(iii). Its
definition of an aggravated felony includes numerous
offenses, including “a crime of violence (as defined in section
16 of Title 18 . . . ).” 8 U.S.C. § 1101(a)(43)(F). The sub-
section of 18 U.S.C. § 16 that the BIA relied on in this case
defines a crime of violence as an “offense that is a felony and


 4
  Several other Circuit Courts of Appeals have also entertained void for
vagueness challenges to immigration statutes. See Mhaidli v. Holder,
381 Fed. App’x 521, 525–26 (6th Cir. 2010) (unpublished); Arriaga v.
Mukasey, 521 F.3d 219, 222 (2d Cir. 2008); Garcia-Meza v. Mukasey,
516 F.3d 535, 536 (7th Cir. 2008).
10                       DIMAYA V. LYNCH

that, by its nature, involves a substantial risk that physical
force against the person or property of another may be used
in the course of committing the offense.” 18 U.S.C. § 16(b).
Had Congress written out the relevant definition in full
instead of relying on cross-referencing, a lawful permanent
resident would be removable if “convicted of an offense that
is a felony and that, by its nature, involves a substantial risk
that physical force against the person or property of another
may be used in the course of committing the offense”
(emphasis added). The language in ACCA that Johnson held
unconstitutional is similar. The ACCA provision defined a
“violent felony” as “any crime punishable by imprisonment
for a term exceeding one year [i.e., a felony] . . . that . . .
involves conduct that presents a serious potential risk of
physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii)
(emphasis added). Importantly, both the provision at issue
here and ACCA’s residual clause are subject to the same
mode of analysis. Both are subject to the categorical
approach, which demands that courts “look to the elements
and the nature of the offense of conviction, rather than to the
particular facts relating to petitioner’s crime.”5 Leocal v.

  5
     Although it is largely irrelevant for the purposes of this case, the
dissent’s characterization of the categorical approach is incorrect. The
dissent correctly explains that categorical approach cases such as
Descamps v. United States, 133 S. Ct. 2276 (2013), Shepard v. United
States, 544 U.S. 13 (2005), and Taylor v. United States, 495 U.S. 575
(1990) hold that a state conviction must include all elements of the
equivalent federal generic offense to qualify as a violent felony. The
dissent then goes on to assert, incorrectly, that those cases, which deal
with ACCA, shed light on how to interpret § 16(a). Taylor, Shepard, and
Descamps tell us nothing about § 16(a), however, because they do not
interpret § 924(e)(2)(B)(i)—the subsection of ACCA with language
identical to § 16(a). Instead, those cases consider a different
subsection—the list of enumerated felonies that appears in
§ 924(e)(2)(B)(ii), of which burglary is one. See Descamps, 133 S. Ct. at
                         DIMAYA V. LYNCH                              11

Ashcroft, 543 U.S. 1, 7 (2004). Specifically, courts
considering both § 16(b) and the residual clause must decide
what a “‘usual or ordinary’ violation” of the statute entails
and then determine how great a risk of injury that “ordinary
case” presents. Rodriguez-Castellon v. Holder, 733 F.3d 847,
854 (9th Cir. 2013) (quoting United States v. Ramos-Medina,
706 F.3d 932, 938 (9th Cir. 2012)).

    In Johnson, the Supreme Court recognized two features
of ACCA’s residual clause that “conspire[d] to make it
unconstitutionally vague.” 135 S. Ct. at 2557. First, the
Court explained, the clause left “grave uncertainty” about
“deciding what kind of conduct the ‘ordinary case’ of a crime
involves.” Id. That is, the provision “denie[d] fair notice to
defendants and invite[d] arbitrary enforcement by judges”
because it “tie[d] the judicial assessment of risk to a judicially
imagined ‘ordinary case’ of a crime, not to real-world facts or
statutory elements.” Id. Second, the Court stated, ACCA’s
residual clause left “uncertainty about how much risk it takes
for a crime to qualify as a violent felony.” Id. at 2558. By
combining these two indeterminate inquiries, the Court held,
“the residual clause produces more unpredictability and
arbitrariness than the Due Process Clause tolerates.”6 Id. On


2281; Shepard, 544 U.S. at 16–17; Taylor, 495 U.S. at 581–82. Because
§ 16 does not include any enumerated felonies in either subsection (a) or
(b), those cases are inapplicable.
  6
    The dissent essentially agrees with this reading except that it argues
that Johnson “only prohibits uses [of § 16(b)] that leave uncertain both
how to estimate the risk and amount of risk necessary to qualify as a
violent crime.” Nothing in Johnson, however, suggests that the Court
considered the constitutionality of ACCA’s residual clause in reference to
the crime Johnson actually committed. To the contrary, the Court never
discussed Johnson’s predicate offense—unlawful possession of a short-
12                       DIMAYA V. LYNCH

that ground it held the residual clause void for vagueness.
The Court’s reasoning applies with equal force to the similar
statutory language and identical mode of analysis used to
define a crime of violence for purposes of the INA. The
result is that because of the same combination of
indeterminate inquiries, § 16(b) is subject to identical
unpredictability and arbitrariness as ACCA’s residual clause.
In sum, a careful analysis of the two sections, the one at issue
here and the one at issue in Johnson, shows that they are
subject to the same constitutional defects and that Johnson
dictates that § 16(b) be held void for vagueness.

                                   A

    In Johnson, the Supreme Court condemned ACCA’s
residual clause for asking judges “to imagine how the
idealized ordinary case of the crime subsequently plays out.”
Id. at 2557–58. To illustrate its point, the Court asked
rhetorically whether the “ordinary instance” of witness
tampering involved “offering a witness a bribe” or instead
“threatening a witness with violence.” Id. at 2557; see also
id. at 2558 (It is just as likely that “a violent encounter may
ensue” during an attempted burglary as it is that “any
confrontation that occurs . . . ‘consist[s] of nothing more than
the occupant’s yelling “Who’s there?” from his window, and
the burglar’s running away.’” (quoting James v. United




barreled shotgun—but instead held in absolute terms that “imposing an
increased sentence under the residual clause of the Armed Career Criminal
Act violates the Constitution’s guarantee of due process.” Johnson, 135 S.
Ct. at 2563. Johnson therefore clearly holds that the residual clause is
unconstitutionally vague in all instances, not just for some subset of
crimes.
                         DIMAYA V. LYNCH                              13

States, 550 U.S. 192, 211 (2007), and id. at 226 (Scalia, J.,
dissenting))).7

    As with ACCA’s residual clause, the INA’s crime of
violence provision requires courts to “inquire whether ‘the
conduct encompassed by the elements of the offense, in the
ordinary case, presents’” a substantial risk of force. Delgado-
Hernandez v. Holder, 697 F.3d 1125, 1128 (9th Cir. 2012)
(quoting James, 550 U.S. at 208); see also Rodriguez-
Castellon, 733 F.3d at 854. We see no reason why this aspect
of Johnson would not apply here, and indeed the government
concedes that it does. As with the residual clause, the INA’s
definition of a crime of violence at issue in this case offers
“no reliable way to choose between these competing
accounts” of what a crime looks like in the ordinary case.
Johnson, 135 S. Ct. at 2558.

                                   B

    In many circumstances, of course, statutes require judges
to apply standards that measure various degrees of risk. See

  7
    “Does the ordinary burglar invade an occupied home by night or an
unoccupied home by day?” Johnson, 135 S. Ct. at 2558. It seems that
one arrives at a different answer about what the “ordinary case” of
burglary involves whether one uses “[g]ut instinct” or “statistical
analysis.” Id. at 2557 (quoting United States v. Mayer, 560 F.3d 948, 952
(9th Cir. 2009) (Kozinski, C.J., dissenting from denial of rehearing en
banc)). Although many people surely imagine the possibility of a violent
encounter when they picture burglary, recent government statistics show
that only about seven percent of burglaries nationwide involved incidents
of violence. Bureau of Justice Statistics, National Crime Victimization
Survey: Victimization During Household Burglaries 1 (Sept. 2010),
http://www.bjs.gov/content/pub/pdf/vdhb.pdf.        Such statistics only
highlight the arbitrary nature of this inquiry, even in the seemingly easy
case of burglary.
14                        DIMAYA V. LYNCH

Supplemental Brief for Respondent at 1a, Johnson v. United
States, 135 S. Ct. 2551 (2015) (No. 13-7120) (cataloguing
federal statutes). The vast majority of those statutes pose no
vagueness problems because they “call for the application of
a qualitative standard such as ‘substantial risk’ to real-world
conduct.”8 Johnson, 135 S. Ct. at 2561. The statute at issue
in Johnson was not one of those statutes, however. Nor is the
provision at issue here. If the uncertainty involved in
describing the “ordinary case” of a crime was not enough, its
combination with the uncertainty in determining the degree
of risk was. ACCA’s violent felony definition requires
judges to apply “an imprecise ‘serious potential risk’9


  8
    The dissent argues that any “person intent on committing a burglary
inherently contemplates the risk of using force should his nefarious
scheme be detected” and then asks “Is this not what the Supreme Court
was referring to when it noted ‘we do not doubt the constitutionality of
laws that call for application of a qualitative standard such as “substantial
risk” to real-world conduct?’” Dissent at 41 (quoting Johnson, 135 S. Ct.
at 2561). Plainly not. As the dissent’s use of the word “inherently”
proves, the dissent’s argument does not rest on the facts of an actual
burglary but instead on the dissent’s conception of burglary in the ordinary
case. A statute that allowed courts to evaluate the record to determine
whether a defendant actually engaged in violence would fall within the
language the dissent cites. However, as the Supreme Court has repeatedly
made clear, when applying the categorical approach that ACCA and
§ 16(b) demand, courts must consider “what offense the noncitizen was
‘convicted of’ . . . not what acts he committed.” Moncrieffe, 133 S. Ct. at
1678.
 9
    ACCA’s residual clause required courts to evaluate whether an offense
posed “a serious potential risk” while the relevant INA definition asks
whether an offense poses “a substantial risk.” Compare 18 U.S.C.
§ 924(e)(2)(B)(ii), with id. § 16(b). Measuring whether an offense poses
a “substantial” risk, however, is no less arbitrary than measuring whether
it poses a “serious potential” one, and the government offers no suggestion
to the contrary.
                          DIMAYA V. LYNCH                               15

standard . . . to [the] judge-imagined abstraction” of a crime
in the ordinary case. Id. at 2558. The same is equally true of
the INA’s definition of a crime of violence at issue here.
Section 16(b) gives judges no more guidance than does the
ACCA provision as to what constitutes a substantial enough
risk of force to satisfy the statute. Accordingly, Johnson’s
holding with respect to the imprecision of the serious
potential risk standard is also clearly applicable to § 16(b).
As with ACCA’s residual clause, § 16(b)’s definition of a
crime of violence, combines “indeterminacy about how to
measure the risk posed by a crime with indeterminacy about
how much risk it takes for the crime to qualify as” a crime of
violence.10 135 S. Ct. at 2558.


  10
     At the supplemental oral argument, the government argued that two
recent decisions from other circuit courts of appeals conflict with our
holding in this case. See Ortiz v. Lynch, No. 14-2428, 2015 WL 4645869
(8th Cir. Aug. 6, 2015); United States v. Fuertes, No. 13-4755, 2015 WL
4910113 (4th Cir. Aug. 18, 2015). Neither case, however, is of any help
to the government. The Eighth Circuit noted that Ortiz “does not
implicate the analysis in” Johnson because, in Ortiz, the government
argued that the petitioner’s conviction qualified as a crime of violence
under § 16(a), a completely different statutory definition. Ortiz, 2015 WL
464869 at *2 & n.2. Indeed § 16(a) is highly similar to analogous
language in ACCA, 18 U.S.C. § 924(e)(2)(B)(i), that Johnson left
untouched. 135 S. Ct. at 2563 (“Today’s decision does not call into
question . . . the remainder of the Act’s definition of a violent felony.”).
Fuertes is of even less help, if possible. There, the Fourth Circuit held
that it did not need to reach the question whether Johnson applied to
language similar to § 16(b) that appears in 18 U.S.C. § 924(c)(3)(B)
because, in any case, the defendant’s offense did not satisfy the statutory
language in question. See Fuertes, 2015 WL 4910113 at *9–10 & 9 n.5.
Finally, the dissent cites In re Gieswein, No. 15-6138, 2015 WL 5534388
(10th Cir. Sept. 21, 2015), in which the Tenth Circuit noted that the
“definition [that survived Johnson] of ‘violent felony’ under the ACCA
includes a felony conviction for ‘burglary.’” Id. at *2 n.2. Yes, but only
because the portion of ACCA that survived includes a list of four
16                        DIMAYA V. LYNCH

                                     C

    Notwithstanding the undeniable identity of the
constitutional defects in the two statutory provisions, the
government and dissent offer several unpersuasive arguments
in an attempt to save the INA provision at issue in this case.
First, the government and dissent argue that the Supreme
Court found ACCA’s standard to be arbitrary in part because
the residual clause “force[d] courts to interpret ‘serious
potential risk’ in light of the four enumerated crimes” in the
provision,11 crimes which are “far from clear in respect to the
degree of risk each poses.” Id. (quoting Begay v. United
States, 553 U.S 137, 143 (2008) (internal quotation marks
omitted)). It is true that, after the Court set forth its holding
in Johnson, it cited the provision’s four enumerated offenses
in responding to the government’s argument that the Court’s
holding would cast doubt on the many criminal statutes that
include language similar to the indeterminate term “serious
potential risk.” Id. at 2561. In doing so, however, it stated
that while the listed offenses added to the uncertainty, the
fundamental reason for the Court’s holding was the residual
clause’s “application of the ‘serious potential risk’ standard



enumerated felonies, of which burglary is one. That, after Johnson,
ACCA continues to cover burglary through one of its enumerated offenses
says nothing about whether § 16(b) can be constitutionally applied to
burglary or any other offense.
  11
     The relevant provision of ACCA defined a “violent felony” as any
felony that is “burglary, arson, or extortion, involves use of explosives, or
otherwise involves conduct that presents a serious potential risk of
physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii). As noted above
in footnote 3, the “residual clause” is defined as the portion of provision
that follows “explosives.”
                         DIMAYA V. LYNCH                               17

to an idealized ordinary case of the crime.”12 Id. In short,
this response clearly reiterated that what distinguishes
ACCA’s residual clause from many other provisions in
criminal statutes was, consistent with its fundamental
holding, the use of the “ordinary case” analysis. Johnson
therefore made plain that the residual clause was void for
vagueness in and of itself for the reasons stated in reaching its
decision, and not because of the clause’s relation to the four
listed offenses.13

    Next, the government argues that ACCA’s residual clause
requires courts to consider the risk that would arise after
completion of the offense, see Johnson, 135 S. Ct. at 2557,
and that § 16(b) applies only to violence occurring “in the
course of committing the offense,” 18 U.S.C. § 16(b). First,
we doubt that this phrase actually creates a distinction
between the two clauses. For example, we have consistently
held that California’s burglary statute (the very statute at
issue in this case) is a crime of violence for the purposes of
the INA precisely because of the risk that violence will ensue


 12
    The Solicitor General’s brief in Johnson also recognized that because
section 16(b), as applied in the INA, “requires a court to identify the
ordinary case of the commission of the offense,” it is “equally susceptible
to [Johnson’s] central objection to the residual clause.” Supplemental
Brief for Respondent at 22–23, Johnson v. United States, 135 S. Ct. 2551
(2015) (No. 13-7120).
  13
     Although Johnson concluded that the enumerated offenses added to
the residual clause’s indeterminacy, it could well be argued that, if
anything, § 16(b) is more vague than the residual clause because of its
lack of enumerated examples. To be sure, ACCA’s enumerated examples
are “far from clear in respect to the degree of risk each poses.” Johnson,
135 S. Ct. at 2558. However, they provide at least some guidance as to
the sort of offenses Congress intended for the provision to cover. Section
16(b), by contrast, provide no such guidance at all.
18                         DIMAYA V. LYNCH

after the defendant has committed the acts necessary to
constitute the offense. Lopez-Cardona v. Holder, 662 F.3d
1110, 1112 (9th Cir. 2011) (describing the risk that a burglar
“will encounter one of its lawful occupants, and use physical
force against that occupant either to accomplish his illegal
purpose or to escape apprehension” (quoting Becker,
919 F.2d at 571)).14 By the time the risk of physical force
against an occupant arises, however, the defendant has
frequently already satisfied the elements of the offense of
burglary under California law. See Cal. Penal Code § 459
(defining burglary as “enter[ing] any house, room, apartment,
[etc.] . . . with intent to commit grand or petit larceny or any
felony”). More important, even if such a distinction did exist,
it would not save the INA’s definition of a crime of violence
from unconstitutionality. The Court, in Johnson, held
ACCA’s residual clause to be unconstitutionally vague
because it combined the indeterminate inquiry of “how to
measure the risk posed by a crime” in the ordinary case with
“indeterminacy about how much risk it takes for the crime to
qualify as a violent felony.” 135 S. Ct. at 2558. This
reasoning applies equally whether the inquiry considers the
risk of violence posed by the commission and the aftereffects
of a crime, or whether it is limited to consideration of the risk




  14
     In holding that burglary under California law constituted a crime of
violence in Lopez-Cardona, we were not asked to consider the question
of § 16(b)’s constitutionality; nor did we do so. For the same reason, the
dissent’s lengthy discussion of this court’s prior holdings regarding
burglary and § 16(b) is irrelevant. Here, we do not consider what offenses
fall within § 16(b) but instead whether the provision may be
constitutionally applied. That latter question is answered here and, as a
result, all of our prior cases relating to which offenses fall within the scope
of that provision are to that extent of no further force or effect.
                          DIMAYA V. LYNCH                                19

of violence posed by acts necessary to satisfy the elements of
the offense.15

    The government also argues that § 16(b) has not
generated the same degree of confusion among courts that
ACCA’s residual clause generated. It notes that, in contrast
to the five residual clause cases that the Supreme Court has
decided in addition to Johnson, the Court has decided only a
single case interpreting section 16(b). See Leocal, 543 U.S.
at 10–11. That the Supreme Court has decided more residual
clause cases than § 16(b) cases, however, does not indicate
that it believes the latter clause to be any more capable of
consistent application. We can discern very little regarding



 15
    The government also suggested at the supplemental oral argument that
our decision in this case would require holding that Johnson overruled
Leocal v. Ashcroft, 543 U.S. 1 (2004), which stated in dicta that burglary
is the “classic example” of an offense that would satisfy § 16(b). Id. at 10.
The dissent now adopts a related argument: that this statement from
Leocal proves that “there is no unconstitutional vagueness in this case.”
Dissent at 42. In deciding whether the offense of “driving under the
influence of alcohol . . . and causing serious bodily injury” qualified as a
crime of violence, however, Leocal said nothing about whether the
statutory language in § 16(b) is void for vagueness. Moreover, Johnson
casts doubt on the notion that burglary could easily be characterized as a
crime that involves a substantial risk of violence under § 16(b). See
135 S. Ct. at 2557 (“The act of . . . breaking and entering into someone’s
home does not, in and of itself, normally cause physical injury.”). Finally,
even if there were some “straightforward cases” or categories of cases
under § 16(b), Johnson squarely rejected the argument that “a vague
provision is constitutional merely because there is some conduct that
clearly falls within the provision’s grasp,” id. at 2561–62, and clearly
stated that the residual clause was void for vagueness in all applications,
id. at 2563. There is therefore no need in this opinion to consider the
continued validity of the statement in Leocal cited by the government and
dissent.
20                       DIMAYA V. LYNCH

the merits of an issue from the composition of the Supreme
Court’s docket. The Court has

         repeatedly indicated that a denial of certiorari
         means only that, for one reason or another
         which is seldom disclosed, and not
         infrequently for conflicting reasons which
         may have nothing to do with the merits and
         certainly may have nothing to do with any
         view of the merits taken by a majority of the
         Court, there were not four members of the
         Court who thought the case should be heard.

Daniels v. Allen, 344 U.S. 443, 492 (1953); see also Hughes
Tool Co. v. Trans World Airlines, Inc., 409 U.S. 363, 365 n.1
(1973) (describing the “well-settled view that denial of
certiorari imparts no implication or inference concerning the
Court’s view of the merits”). Moreover, the Supreme Court
in recent years has decided substantially more federal
criminal appeals than immigration appeals. The Court’s
history of deciding ACCA residual clause cases in greater
numbers than INA crime of violence cases is thus consistent
with its greater interest in federal criminal cases than in
immigration cases. In fact, over this period the ratio of
federal criminal cases to immigration cases significantly
exceeds the ratio of ACCA residual clause cases to INA
crime of violence cases on which the government relies.16

  16
    During the nine terms preceding the 2015 term, the Supreme Court
decided a total of 85 federal criminal appeals versus only 12 immigration
appeals. These statistics come from the Harvard Law Review, which
compiles statistics each year after the completion of the Supreme Court
term. Every version of “The Statistics” includes a table that records the
number of cases decided each year by “subject matter.” They are
available at http://harvardlawreview.org/category/statistics/.
                         DIMAYA V. LYNCH                             21

                                  IV

    In Johnson, the Supreme Court held that ACCA’s residual
clause “produces more unpredictability and arbitrariness than
the Due Process Clause tolerates” by “combining
indeterminacy about how to measure the risk posed by a
crime with indeterminacy about how much risk it takes for
the crime to qualify as a violent felony.” 135 S. Ct. at 2558.
Although the government can point to a couple of minor
distinctions between the text of the residual clause and that of
the INA’s definition of a crime of violence, none undermines
the applicability of Johnson’s fundamental holding to this
case. As with ACCA, section 16(b) (as incorporated in
8 U.S.C. §1101(a)(43)(F)) requires courts to 1) measure the
risk by an indeterminate standard of a “judicially imagined
‘ordinary case,’” not by real world-facts or statutory elements
and 2) determine by vague and uncertain standards when a
risk is sufficiently substantial. Together, under Johnson,
these uncertainties render the INA provision
unconstitutionally vague.17

   We GRANT the petition for review and REMAND to the
BIA for further proceedings consistent with this opinion.




  17
     Our decision does not reach the constitutionality of applications of
18 U.S.C. § 16(b) outside of 8 U.S.C. §1101(a)(43)(F) or cast any doubt
on the constitutionality of 18 U.S.C. § 16(a)’s definition of a crime of
violence.
22                   DIMAYA V. LYNCH

CALLAHAN, Circuit Judge, dissenting:

    Contrary to the majority’s perspective, the Supreme
Court’s opinion in Johnson v. United States, 135 S. Ct. 2551
(2015), does not infect 18 U.S.C. § 16(b) —or other
statutes—with unconstitutional vagueness. Rather, the
Supreme Court carefully explained that the statute there in
issue, a provision of the Armed Career Criminal Act
(ACCA), 18 U.S.C. § 924(e)(2)(B), is unconstitutionally
vague for two specific reasons: the clause (1) “leaves grave
uncertainty about how to estimate the risk posed by a crime”;
and (2) “leaves uncertainty about how much risk it takes for
a crime to qualify as a violent crime.” Id. at 2557–58. In
contrast, §16(b), as it has been interpreted by the Supreme
Court and the Ninth Circuit, has neither of these
shortcomings. The majority’s contrary conclusion fails to
appreciate the purpose of § 16(b), elevates the Supreme
Court’s reference to “ordinary cases” from an example to a
rule, and ignores the Court’s statement that it was not calling
other statutes into question (which explains why the Court did
not even mention Leocal v. Ashcraft, 543 U.S. 1 (2004)).
Accordingly, I dissent.

    Our criminal and immigration laws are not as simple as
the majority opinion implies. Accordingly, I first describe the
purpose of § 16 and how courts have interpreted the statute,
before reviewing the Supreme Court’s decision in Johnson,
and concluding that the twin concerns expressed by the
Supreme Court in Johnson do not infect § 16(b).

                              I.

    Title 18 U.S.C. § 16 contains two distinct definitions of
“crime of violence,” with distinct purposes, effects, and
                     DIMAYA V. LYNCH                         23

judicial pedigrees. Subsection (a) defines “crime of violence”
as “an offense that has as an element the use, attempted use,
or threatened use of physical force against the person or
property of another.” (emphasis added). Subsection (b) sets
forth a distinct definition that covers offenses that are not
within subsection (a)’s definition. It states that “crime of
violence” means “any other offense that is a felony and that,
by its nature, involves a substantial risk that physical force
against the person or property of another may be used in the
course of committing the offense.” It follows that an offense
that is a “crime of violence” under subsection (a) also meets
the criteria in subsection (b), but that subsection (b) covers
offenses that do not meet the criteria in subsection (a). These
subsections serve different functions with different
consequences.

    An appreciation of the differences between the
subsections and their roles informs my understanding of the
Supreme Court’s opinions in Descamps v. United States,
133 S. Ct. 2276 (2013), and Moncrieffe v. Holder, 133 S. Ct.
1678 (2013). Although the terms “crime of violence,”
“violent felony,” and “aggravated felonies” may appear to be
synonymous to a lay person, courts have recognized that, as
used in their statutory contexts, they are distinct terms of art
covering distinct acts with different legal consequences.

                              A.

    In Descamps, the Government sought an enhancement of
Descamps’ sentence under the ACCA, 18 U.S.C. § 924(e), on
the basis that his California conviction for burglary was a
24                          DIMAYA V. LYNCH

“violent felony.”1 Descamps, 133 S. Ct. at 2281–82. In
Taylor v. United States, 495 U.S. 575 (1990), the Supreme
Court had established a “rule for determining when a
defendant’s prior conviction counts as one of ACCA’s
enumerated predicate offenses.” Descamps, 133 S. Ct. at
2283. In other words, Taylor focused on whether the state
crime and the enumerated federal predicate offense had the
same elements. In Taylor, the Court first determined the
federal definition of burglary, and then considered how courts
were to determine whether a state conviction met that
definition.2 The Court, concerned with the substantive and
practical problems of determining that the state conviction
met the criteria for a federal offense, set forth a “categorical
approach” instructing sentencing courts to look at the


 1
      The statute, 18 U.S.C. § 924(e)(2)(B), reads, in relevant part:

           the term “violent felony” means any crime punishable
           by imprisonment for a term exceeding one year, or any
           act of juvenile delinquency involving the use or
           carrying of a firearm, knife, or destructive device that
           would be punishable by imprisonment for such term if
           committed by an adult, that–

           (i) has as an element the use, attempted use, or
           threatened use of physical force against the person of
           another; or

           (ii) is burglary, arson, or extortion, involves use of
           explosives, or otherwise involves conduct that presents
           a serious potential risk of physical injury to another.
  2
    In Taylor, the Court stated: “[w]e conclude that a person has been
convicted of burglary for purposes of a § 924(e) enhancement if he is
convicted of any crime, regardless of its exact definition or label, having
the basic elements of unlawful or unprivileged entry into, or remaining in,
a building or structure, with intent to commit a crime.” 495 U.S. at 599.
                          DIMAYA V. LYNCH                            25

statutory definitions and not to the particular facts underlying
a conviction.3 Descamps, 133 S. Ct. at 2283 (citing Taylor,
495 U.S. at 600).

    In Shepard v United States, 544 U.S. 13 (2005), the Court
had established the “modified categorical approach,” which
allows a sentencing court to scrutinize a restricted set of
materials to determine whether a state conviction matches the
generic federal offense. The Supreme Court later explained
in Descamps that the modified categorical approach was a
tool “to identify, from among several alternatives, the crime
of conviction so that the court can compare it to the generic
offense.”4 133 S. Ct. at 2285. The Court reiterated that its


 3
     In Taylor, the Supreme Court noted:

          Our present concern is only to determine what offenses
          should count as “burglaries” for enhancement purposes.
          The Government remains free to argue that any
          offense—including offenses similar to generic
          burglary—should count towards enhancement as one
          that “otherwise involves conduct that presents a serious
          potential risk of physical injury to another” under
          § 924(e)(2)(B)(ii).
495 U.S. at 600 n.9.
 4
     The Supreme Court explained:

          The modified approach thus acts not as an exception,
          but instead as a tool. It retains the categorical
          approach’s central feature: a focus on the elements,
          rather than the facts, of a crime. And it preserves the
          categorical approach’s basic method: comparing those
          elements with the generic offense’s. All the modified
          approach adds is a mechanism for making that
          comparison when a statute lists multiple, alternative
26                       DIMAYA V. LYNCH

“elements-centric” approach was based on three grounds:
(1) “it comports with ACCA’s test and history”; (2) “it avoids
the Sixth Amendment concerns that would arise from
sentencing courts making findings of fact that properly
belong to juries”; and (3) “it averts the practical difficulties
and potential unfairness of a factual approach.” Id. at 2287
(internal citation omitted).

    Similar concerns with fairness underlie the Supreme
Court’s opinion in Moncrieffe, 133 S. Ct. 1678. The Court
stated that it granted certiorari “to resolve a conflict among
the Courts of Appeals with respect to whether a conviction
under a statute that criminalizes conduct described by both
[21 U.S.C.] § 841’s felony provision and its misdemeanor
provision, such as a statute that punishes all marijuana
distribution without regard to the amount or remuneration, is
a conviction for an offense that ‘proscribes conduct
punishable as a felony under’ the CSA [Controlled Substance
Act].” Id. at 1684. This, in turn, required a determination of
whether the state conviction qualified as an “aggravated
felony” under the Immigration and Nationality Act (INA),
8 U.S.C. § 1101 et seq.5 Id. The Court, accordingly, applied


         elements, and so effectively creates “several different
         . . . crimes.” Nijhawan [v. Holder], 557 U.S. [29] 41
         [(2009]. If at least one, but not all of those crimes
         matches the generic version, a court needs a way to find
         out which the defendant was convicted of.

Descamps, 133 S. Ct. at 2285.
 5
   The INA provides that an alien “convicted of an aggravated felony” is
removable, § 1227; is not eligible for asylum, § 1158(b)(2)(a)(ii); and is
not eligible for cancellation of removal or adjustment of status,
§ 1229b(a)(3).
                     DIMAYA V. LYNCH                         27

the categorical approach “to determine whether the state
offense is comparable to an offense listed in the INA.” Id. It
explained that in order to satisfy the categorical approach, the
state drug offense “must ‘necessarily’ proscribe conduct that
is an offense under the CSA, and the CSA must ‘necessarily’
prescribe felony punishment for that offense.” Id. at 1685.
The Court concluded that Moncrieffe’s state conviction failed
to meet this standard, and accordingly, he was not convicted
of an aggravated felony. Id. at 1687.

     In both Descamps and Moncrieffe, the critical inquiry was
whether the underlying state criminal conviction fit within a
generic federal definition of a crime so that a defendant could
be expected to have asserted all relevant defenses in his state
trial. The underlying concerns had been set forth by the
Supreme Court in Shepard:

       Developments in the law since Taylor, and
       since the First Circuit’s decision in Harris,
       provide a further reason to adhere to the
       demanding requirement that any sentence
       under the ACCA rest on a showing that a
       prior conviction “necessarily” involved (and
       a prior plea necessarily admitted) facts
       equating to generic burglary. The Taylor
       Court, indeed, was prescient in its discussion
       of problems that would follow from allowing
       a broader evidentiary enquiry. “If the
       sentencing court were to conclude, from its
       own review of the record, that the defendant
       [who was convicted under a nongeneric
       burglary statute] actually committed a generic
       burglary, could the defendant challenge this
       conclusion as abridging his right to a jury
28                   DIMAYA V. LYNCH

       trial?” 495 U.S. at 601. The Court thus
       anticipated the very rule later imposed for the
       sake of preserving the Sixth Amendment
       right, that any fact other than a prior
       conviction sufficient to raise the limit of the
       possible federal sentence must be found by a
       jury, in the absence of any waiver of rights by
       the defendant. Jones v. United States,
       526 U.S. 227, 243, n. 6 (1999); see also
       Apprendi v. New Jersey, 530 U.S. 466, 490
       (2000).
544 U.S. at 24 (alteration in original). Thus, for purposes
such as sentencing under the ACCA, a state conviction is
only an aggravated felony under § 16(a) if the court can fairly
conclude that the conviction included all the elements of a
federal offense.

                              B.

    While 18 U.S.C. § 16(a) looks to whether the state
conviction contained the elements of a federal offense, the
Supreme Court and the circuit courts have recognized that
§ 16(b) asks a different question with different parameters
and consequences. In Leocal v. Ashcroft, 543 U.S. 1, a
unanimous Court held that a Florida conviction for driving
under the influence of alcohol was not a crime of violence
under § 16(a) or § 16(b). Id. at 4. The opinion describes
§ 16(b) as follows:

       Section 16(b) sweeps more broadly than
       § 16(a), defining a crime of violence as
       including “any other offense that is a felony
       and that, by its nature, involves a substantial
                     DIMAYA V. LYNCH                       29

       risk that physical force against the person or
       property of another may be used in the course
       of committing the offense.” But § 16(b) does
       not thereby encompass all negligent
       misconduct, such as the negligent operation of
       a vehicle. It simply covers offenses that
       naturally involve a person acting in disregard
       of the risk that physical force might be used
       against another in committing an offense. . . .
       The classic example is burglary. A burglary
       would be covered under § 16(b) not because
       the offense can be committed in a generally
       reckless way or because someone may be
       injured, but because burglary, by its nature,
       involves a substantial risk that the burglar will
       use force against a victim in completing the
       crime.
543 U.S. at 10 (footnote omitted). Thus, when applying
§ 16(b), courts do not ask whether the state conviction
contained the elements of a federal offense, but whether there
was a “risk that the use of physical force against another
might be required in committing” the state crime. 18 U.S.C.
§ 16(b).

    We most recently recognized this distinct treatment of
§ 16(b) in Rodriguez-Castellon v. Holder, 733 F.3d 847 (9th
Cir. 2013). In this opinion, rendered after the Supreme Court
issued its decision in Descamps, we explained:

       Under 18 U.S.C. § 16, the phrase “crime of
       violence” has two meanings. First, under
       § 16(a), a state crime of conviction is a crime
       of violence if it “has as an element the use,
30                    DIMAYA V. LYNCH

       attempted use, or threatened use of physical
       force against the person or property of
       another.” . . . Second, even if the state crime
       does not include one of the elements listed in
       § 16(a), it is a “crime of violence” under
       § 16(b) if it is: (I) a felony; and (ii) “by its
       nature, involves a substantial risk that
       physical force against the person or property
       of another may be used in the course of
       committing the offense.” 18 U.S.C. § 16(b).
       The Supreme Court has explained that § 16(b)
       criminalizes conduct that “naturally involve[s]
       a person acting in disregard of the risk that
       physical force might be used against another
       in committing an offense.”          Leocal v.
       Ashcroft, 543 U.S. 1, 10 (2004).
733 F.3d at 853–54.

    Our holding in Rodriguez-Castellon is consistent with our
prior opinions recognizing that first-degree burglary under
California Penal Code § 459 remains an “aggravated felony”
under § 16(b) even if the state crime did not include an
element of the federal crime and thus was not an “aggravated
felony” under § 16(a). See United States v. Ramos-Medina,
706 F.3d 932, 937–38 (9th Cir. 2013).

   In Chuen Piu Kwong v. Holder, 671 F.3d 872 (9th Cir.
2011), we explained:

       The question for decision, then, is whether
       Kwong’s [burglary] offense “by its nature,
       involves a substantial risk that physical force
       against the person or property of another may
                         DIMAYA V. LYNCH                              31

         be used in the course of [its commission].”
         18 U.S.C. § 16(b).

         We answered that question in the affirmative
         some time ago in United States v. Becker,
         919 F.2d 568, 573 (9th Cir. 1990), where we
         held that “first-degree burglary under
         California law is a ‘crime of violence’” as
         defined by 18 U.S.C. § 16(b). See also United
         States v. Park, 649 F.3d 1175, 1178–79 (9th
         Cir. 2011). We pointed out in Becker that
         “[a]ny time a burglar enters a dwelling with
         felonious or larcenous intent there is a risk
         that in the course of committing the crime he
         will encounter one of its lawful occupants,
         and use physical force against that occupant
         either to accomplish his illegal purpose or to
         escape apprehension.” 919 F.2d at 571
         (footnote omitted).6


 6
   In response to Kwong’s argument that California’s definition of first-
degree burglary is broader than the generic federal definition, the Ninth
Circuit held:

         These arguments are foreclosed, however, by our recent
         decision in Lopez–Cardona v. Holder, 662 F.3d 1110
         (9th Cir. 2011). Lopez–Cardona flatly held that, under
         Becker, first-degree burglary in violation of California
         Penal Code § 459 was a crime of violence within the
         meaning of 18 U.S.C. § 16(b). Id. at 1113. It also held
         that Aguila–Montes had no effect on that conclusion
         because Aguila–Montes was based on a different
         definition of “crime of violence”; Aguila–Montes held
         only that a conviction under California Penal Code
         § 459 did not constitute a conviction for generic
         burglary. Lopez–Cardona, 662 F.3d at 1113.
32                      DIMAYA V. LYNCH

Id. at 878.

     Similarly, in United States v. Avila, 770 F.3d 1100, 1105
(4th Cir. 2014), the Fourth Circuit concluded that “California
first-degree burglary qualifies as a crime of violence under
the residual clause of 18 U.S.C. § 16(b).” It held that it need
look no further than the Supreme Court’s opinion in Leocal,
543 U.S. at 10, in concluding that burglary was the classic
example of an offense covered by § 16(b).

   Thus, the Supreme Court, our prior decisions, and the
Fourth Circuit, all recognize that the inquiries under § 16(a)
and § 16(b) are distinct, and that even though a state
conviction for burglary may not include an element of a
generic federal offense, as required to come within § 16(a), a
burglary conviction nonetheless involves a substantial risk of
physical force, and thus is covered by § 16(b).

                                  II.

    Having set forth the scope of § 16(b) and the courts’
treatment of the section, I turn to the Supreme Court’s
opinion in Johnson.




        Aguila–Montes accordingly did not contradict or affect
        Becker’s holding that first-degree burglary under § 459
        is a crime of violence because it involves a substantial
        risk that physical force may be used in the course of
        committing the offense. Id. at 1111–12.

671 F.3d at 877–78.
                         DIMAYA V. LYNCH                               33

                                    A.

    The Supreme Court held that the residual clause of the
Armed Career Criminal Act of 1984 violates the
Constitution’s guarantee of due process.7 The Court
concluded “that the indeterminacy of the wide-ranging
inquiry required by the residual clause both denies fair notice
to defendants and invites arbitrary enforcement by judges.”
Johnson, 135 S. Ct. at 2557. The Court concluded that two
features of the residual clause “conspire to make it
unconstitutional.” Id. at 2557. “In the first place, the residual
clause leaves grave uncertainty about how to estimate the risk
posed by a crime. It ties judicial assessment of risk to a
judicially imagined ‘ordinary case’ of a crime, not to real-
world facts or statutory elements.” Id. Second, “the residual
clause leaves uncertainty about how much risk it takes for a
crime to qualify as a violent felony.” Id. at 2558.

         By asking whether the crime “otherwise
         involves conduct that presents a serious
         potential risk,” moreover, the residual clause
         forces courts to interpret “serious potential
         risk” in light of the four enumerated
         crimes—burglary, arson, extortion, and
         crimes involving the use of explosives. These
         offenses are “far from clear in respect to the
         degree of risk each poses.” Begay [v. United


   7
    The residual clause of the ACCA increased the prison term of a
defendant who had been convicted of “any crime punishable by
imprisonment for a term exceeding one year” that “is burglary, arson, or
extortion, involves use of explosives, or otherwise involves conduct that
presents a serious potential risk of physical injury to another.” 18 U.S.C.
§ 924(e)(2)(B).
34                        DIMAYA V. LYNCH

          States], 553 U.S. [137] 143 [(2008)] . . . . By
          combining indeterminacy about how to
          measure the risk posed by a crime with
          indeterminacy about how much risk it takes
          for the crime to qualify as a violent felony, the
          residual clause produces more
          unpredictability and arbitrariness than the Due
          Process Clause tolerates.

Id. at 2558.

    The Court then reviewed its prior efforts to establish a
standard and concluded that “James, Chambers, and Sykes
failed to establish any generally applicable test that prevents
the risk comparison required by the residual clause from
devolving into guesswork and intuition.”8 Id. at 2559. The
Court further noted that in the lower courts, the residual
clause has created numerous splits and the clause has proved
nearly impossible to apply consistently.9 Id. at 2560. The
Court concluded that “[n]ine years’ experience trying to



  8
    James v. United States, 550 U.S. 192 (2007); Chambers v. United
States, 555 U.S. 122 (2009); and Sykes v. United States, 131 S. Ct. 2267
(2011).
 9
      The Court commented:

          The most telling feature of the lower courts’ decisions
          is not division about whether the residual clause covers
          this or that crime (even clear laws produce close cases);
          it is, rather, pervasive disagreement about the nature of
          the inquiry one is supposed to conduct and the kinds of
          factors one is supposed to consider.

Id. at 2560.
                     DIMAYA V. LYNCH                       35

derive meaning from the residual clause convinces us that we
have embarked on a failed enterprise.” Id.

    The Court stated, in rejecting the argument that because
there may be straightforward cases under the residual clause,
the clause is not constitutionally vague:

       The Government and the dissent next point
       out that dozens of federal and state criminal
       laws use terms like “substantial risk,” “grave
       risk,” and “unreasonable risk,” suggesting that
       to hold the residual clause unconstitutional is
       to place these provisions in constitutional
       doubt. See post, at 2558–2559. Not at all.
       Almost none of the cited laws links a phrase
       such as “substantial risk” to a confusing list of
       examples. “The phrase ‘shades of red,’
       standing alone, does not generate confusion or
       unpredictability; but the phrase ‘fire-engine
       red, light pink, maroon, navy blue, or colors
       that otherwise involve shades of red’
       assuredly does so.” James, 550 U.S., at 230,
       n. 7, (Scalia, J., dissenting).           More
       importantly, almost all of the cited laws
       require gauging the riskiness of conduct in
       which an individual defendant engages on a
       particular occasion. As a general matter, we
       do not doubt the constitutionality of laws that
       call for the application of a qualitative
       standard such as “substantial risk” to
       real-world conduct; “the law is full of
       instances where a man’s fate depends on his
       estimating rightly . . . some matter of degree,”
       Nash v. United States, 229 U.S. 373, 377
36                   DIMAYA V. LYNCH

       (1913).     The residual clause, however,
       requires application of the “serious potential
       risk” standard to an idealized ordinary case of
       the crime. Because “the elements necessary
       to determine the imaginary ideal are uncertain
       both in nature and degree of effect,” this
       abstract inquiry offers significantly less
       predictability than one “[t]hat deals with the
       actual, not with an imaginary condition other
       than the facts.” Int. Harvester Co. of Am. v.
       Kentucky, 234 U.S. 216, 223 (1914).

Id. at 2561.

    The Court also declined the dissent’s invitation “to save
the residual clause from vagueness by interpreting it to refer
to the risk posed by the particular conduct in which the
defendant engaged, not the risk posed by the ordinary case of
the defendant’s crime.” Id. at 2562. It explained:

       In the first place, the Government has not
       asked us to abandon the categorical approach
       in residual-clause cases. In addition, Taylor
       had good reasons to adopt the categorical
       approach, reasons that apply no less to the
       residual clause than to the enumerated crimes.
       Taylor explained that the relevant part of the
       Armed Career Criminal Act “refers to ‘a
       person who . . . has three previous
       convictions’ for—not a person who has
       committed—three previous violent felonies or
       drug offenses.” 495 U.S. at 600. This
       emphasis on convictions indicates that
       “Congress intended the sentencing court to
                     DIMAYA V. LYNCH                         37

       look only to the fact that the defendant had
       been convicted of crimes falling within
       certain categories, and not to the facts
       underlying the prior convictions.” Ibid.
       Taylor also pointed out the utter
       impracticability of requiring a sentencing
       court to reconstruct, long after the original
       conviction, the conduct underlying that
       conviction.

Id. at 2562.

   Finally, the opinion’s penultimate paragraph reads:

       We hold that imposing an increased sentence
       under the residual clause of the Armed Career
       Criminal Act violates the Constitution’s
       guarantee of due process. Our contrary
       holdings in James and Sykes are overruled.
       Today’s decision does not call into question
       application of the Act to the four enumerated
       offenses, or the remainder of the Act’s
       definition of a violent felony.

Id. at 2563.

                              B.

    I read Johnson as setting forth a two-part test: whether the
statute in issue (1) “leaves grave uncertainty about how to
estimate the risk posed by the crime”; and (2) “leaves
uncertainty about how much risk it takes for a crime to
qualify as a violent felony.” Id. at 2557–58. Applying this
test, the Court faulted the residual clause for requiring
38                    DIMAYA V. LYNCH

potential risk to be determined in light of “four enumerated
crimes—burglary, arson, extortion, and crimes involving the
use of explosives . . . [which] are far from clear in respect to
the degree of risk each poses.” Id. at 2558 (internal citation
omitted). The Court’s concern was clarified by its reference
to a prior dissent by Justice Scalia: “The phrase ‘shades of
red,’ standing alone does not generate confusion or
unpredictability; but the phrase ‘fire-engine red, light pink,
maroon, navy blue or colors that otherwise involve shades of
red’ assuredly does so.” Id. at 2561.

    The Court also faulted the residual clause for tying “the
judicial assessment of risk to a judicially imagined ‘ordinary
case’ of a crime, not to real-world facts or statutory
elements.” Id. at 2557. However, the Court specifically
stated that it was not abandoning the categorical approach,
which, as noted, looks to the “ordinary case.” See Descamps,
133 S. Ct. at 2285 (holding the categorical approach’s central
feature is “a focus on the elements, rather than the facts, of a
crime”). It is true that Descamps, like § 16(a), looks to the
elements of a crime, not to the potential risk from the crime.
Nonetheless, in declining the dissent’s suggestion that it
“jettison for the residual clause . . . the categorical approach,”
the Court recognized that there were “good reasons to adopt
the categorical approach,” one of which is “the utter
impracticability of requiring a sentencing court to reconstruct,
long after the original conviction, the conduct underlying that
conviction.” Johnson, 135 S. Ct. at 2562. Thus, Johnson
does not prohibit all use of the “ordinary case.” It only
prohibits uses that leave uncertain both how to estimate the
risk and amount of risk necessary to qualify as a violent
crime.
                     DIMAYA V. LYNCH                        39

    Indeed, such an interpretation seems compelled in light of
the fact that Johnson did not even mention Leocal v. Ashcroft,
543 U.S. 1. In Leocal, the Supreme Court recognized the
breadth of § 16(b) and noted that it “simply covers offenses
that naturally involve a person acting in disregard of the risk
that physical force might be used against another in
committing the offense.” Id. at 10.

    Finally, I note that perhaps in an attempt to foreclose
approaches such as that offered by today’s majority in this
appeal, the Supreme Court concluded by stating that its
decision “does not call into question application of the Act to
the four enumerated offenses [which include burglary] or the
remainder of the Act’s definition of a violent felony.”
Johnson, 135 S. Ct. at 2563.

                             III.

    After such an esoteric discussion, it would be easy to lose
sight of what is at issue in this case. Dimaya, a native and
citizen of the Philippines, was twice convicted of first-degree
residential burglary under California Penal Code § 459 and
sentenced each time to two years in prison. The Department
of Homeland Security charged Dimaya with being removable
because he had been convicted of an aggravated felony under
8 U.S.C. § 1101(a)(43)(F), which is a “crime of violence . . .
for which the term of imprisonment [was] at least one year.”
That statute in turn defines “crime of violence” by reference
to 18 U.S.C. § 16. Thus, we are asked whether the statutory
scheme is somehow so vague or ambiguous as to preclude the
BIA from concluding that Dimaya’s two first-degree
burglaries under California law are “crimes of violence”
under § 16(b). Supreme Court precedent and our case law
answer the question in the negative.
40                        DIMAYA V. LYNCH

    There is no uncertainty as to how to estimate the risk
posed by Dimaya’s burglary crimes. The Supreme Court held
in Leocal that § 16(b) “covers offenses that naturally involve
a person acting in disregard of the risk that physical force
might be used against another in committing an offense.”
543 U.S. at 10. The court emphasized that burglary as “the
classic example” of a crime covered by 16(b) because
“burglary, by its nature involves a substantial risk that the
burglar will use force against a victim in completing the
crime.”10 Id. See also Taylor, 495 U.S. at 599 (a person has
been convicted of a crime for sentencing enhancement “if he
is convicted of any crime, regardless of its exact definition or
label, having the basic elements of unlawful or unprivileged
entry into, or remaining in, a building or structure, with intent
to commit a crime”).

    We have consistently followed this line of reasoning. See
United States v. Becker, 919 F.2d 568, 571 (9th Cir. 1990)
(“Any time a burglar enters a dwelling with felonious or
larcenous intent there is a risk that in the course of
committing the crime he will encounter one of its lawful
occupants, and use physical force against that occupant either
to accomplish his illegal purpose or to escape
apprehension.”); Lopez-Cardina v. Holder, 662 F.3d 1110,
1113 (9th Cir. 2011) (noting that “Becker itself recognized
that the California crime of burglary might not be a ‘crime of
violence’ under a federal statute defining the term by


   10
      This statement from Leocal forecloses, for purposes of § 16(b),
attempts to distinguish burglary convictions based on statutes that cover
structures other than dwellings or do not require unlawful entry. Neither
of these distinctions change the “nature” of the offense nor ameliorates the
“substantial risk that the burglar will use force against a victim in
completing the crime.”
                          DIMAYA V. LYNCH                                41

reference to the generic crime, even though it is a ‘crime of
violence’ under the risk-focused text of § 16(b)”); Chuen Piu
Kwong, 671 F.3d at 877 (reaffirming that “first-degree
burglary under [Cal. Penal Code] § 459 is a crime of violence
because it involves a substantial risk that physical force may
be used in the course of committing the offense.”).

    Nor is there any uncertainty as to “how much risk it takes
for a crime to qualify as a violent felony,” Johnson, 135 S. Ct.
at 2558, when burglary is at issue. Section 16(b) itself
requires a “substantial risk” of the use of physical force. As
noted, neither the Supreme Court nor the Ninth Circuit has
had any trouble in applying this standard. See Leocal,
543 U.S. at 10; Chuen Piu Kwong, 671 F.3d at 877; Becker,
919 F.2d at 571. Any person intent on committing a burglary
inherently contemplates the risk of using force should his
nefarious scheme be detected. Is this not what the Supreme
Court was referring to when it noted “we do not doubt the
constitutionality of laws that call for the application of a
qualitative standard such as ‘substantial risk’ to real-world
conduct”? Johnson 135 S. Ct. at 2561.11



  11
     I am not alone in questioning the application of Johnson beyond the
ACCA’s residual clause. Although the opinion has only been on the
books for a little over three months, the Eighth Circuit in Ortiz v. Lynch,
796 F.3d 932, 935 n.2 (8th Cir. 2015), noted that Johnson “does not
implicate the analysis in this case where the analogous language comes
not from the residual clause, but the first definition of ‘violent felony’ in
ACCA.” Similarly, in In re Gieswein, ___ F.3d ___, No. 15-6138, 2015
WL 5534388 (10th Cir. Sept. 21, 2015), the Tenth Circuit noted that the
holding in Johnson applies only to the residual-clause definition of violent
felony. Although it did not reach the merits of the issue, the court noted
that the “surviving definition of ‘violent felony’ under the ACCA includes
a felony conviction for ‘burglary.’” Id. at n.2.
42                        DIMAYA V. LYNCH

                                   IV.

    In Johnson, after nine years of trying to derive meaning
from the residual clause, the Supreme Court held that it was
unconstitutionally vague. Section 16(b) is not the ACCA’s
residual clause; nor has its standard proven to be unworkably
vague. Over a decade ago, the Supreme Court in Leocal held
that § 16(b) “covers offenses that naturally involve a person
acting in disregard of the risk that physical force might be
used against another in committing an offense.” 543 U.S. at
10. Moreover, as the Supreme Court recognized, the statute
sets forth the test of a “substantial risk that physical force
against the person or property of any may be used in the
course of committing the offense.” 18 U.S.C. § 16(b).
Certainly, there is no unconstitutional vagueness in this case,
which involves the hallmark “crime of violence,” burglary.
See Leocal, 543 U.S. at 10. The Supreme Court will be
surprised to learn that its opinion in Johnson rendered § 16(b)
unconstitutionally vague, particularly as its opinion did not
even mention Leocal and specifically concluded with the
statement limiting its potential scope.12 I fear that we have
again ventured where no court has gone before and that the
Supreme Court will have to intervene to return us to our
proper orbit. Accordingly, I dissent.




 12
    There can be no doubt as to the majority’s intent. Footnote 14 of the
majority opinion asserts that “all of our prior cases relating to which
offenses fall within the scope of [§ 16(b)] are to that extent of no further
force or effect.”